         Case 3:15-cv-03747-JD Document 530 Filed 01/15/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                         Civil Minutes


 Date: January 14, 2021                                             Judge: Hon. James Donato

 Time: 1 Hour & 40 Minutes

 Case No.       C-15-03747-JD
 Case Name      In re Facebook Biometric Information Privacy Litigation

 Attorney(s) for Plaintiff(s):   Paul J. Geller/Jay Edelson
 Attorney(s) for Defendant(s):   Michael G. Rhodes
 Attorney(s) for Objector(s):    Kendrick Jan/John Pentz/Paúl Camarena

 Deputy Clerk: Lisa R. Clark                                        Court Reporter: Belle Ball

                                       PROCEEDINGS

Final Approval Hearing -- Held (by Zoom)

                                    NOTES AND ORDERS

The Court hears argument on plaintiffs’ motion for final approval (Dkt. No. 517) and motion for
attorneys’ fees, expenses, and incentive awards (Dkt. No. 499), including from objectors’
counsel and plaintiffs’ expert, Professor William B. Rubenstein.

The motions are taken under submission and the Court will issue a written order.
